       Case 3:18-cv-01338-TKW-EMT Document 27 Filed 02/21/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA CITY DIVISION


RYAN HUFF,
        Plaintiff,
v.                                             Case No. 3:18cv1338-TKW-EMT
CORIZON, LLC, et al.,
        Defendants.
______________________________/


      ORDER CONTINUING TRIAL, REOPENING DISCOVERY, AND
                ESTABLISHING NEW DEADLINES

     Upon due consideration of the parties’ joint motion to reopen discovery and

continue trial (Doc. 26), it is ORDERED that:

     1. The motion is GRANTED, and the pretrial conference scheduled for April

        13, 2020, and the trial scheduled for April 27, 2020, are canceled.

     2. Discovery is reopened, and the parties shall have until June 30, 2020, to

        complete discovery. No extensions of this deadline will be granted absent

        extraordinary circumstances beyond the parties’ control.

     3. The deadline for filing Daubert motions and potentially dispositive motions

        is 21 days after the new discovery deadline. This, however, does not allow



                                           1
  Case 3:18-cv-01338-TKW-EMT Document 27 Filed 02/21/20 Page 2 of 2




   the filing of motions that could have been filed based on the evidence that

   was available prior to the deadlines established in the final scheduling order.

4. The parties shall mediate this case again after discovery is complete. The

   deadline for completing mediation is 28 days after the new discovery

   deadline, but the parties are free to mediate sooner. Mediation shall be

   conducted in accordance with the procedures set forth in paragraph 8 of the

   final scheduling order (Doc. 15).

5. A new trial date will be set later, likely after the Court rules on any

   dispositive motions or upon notice that no such motions have been filed and

   that mediation resulted in an impasse.


   DONE and ORDERED this 21st day of February, 2020.


                                   T. Kent Wetherell, II
                                   T. KENT WETHERELL, II
                                   UNITED STATES DISTRICT JUDGE




                                        2
